'OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLF.
A mi entender, el café mezclado con azúcar ha sido un producto o preparación usado y vendido en Puerto Eico durante largo tiempo. Sea esto cierto o no, no puedo ver razón alguna por la cual una persona en Puerto Eico no tenga el derecho de tomar dos simples ingredientes, pro-ductos del país, mezclarlos, y venderlos a su conveniencia, siempre que el efecto vendido se rotule claramente. La Legislatura podría prohibir cualquier mezcla o llamada “adulteración” de café a menos que esté claramente rotu-lada. Sin embargo, cuando sin necesidad aparente para ello la Legislatura prohibe la venta de un producto así mezclado, soy de opinión que ella se ha excedido en el ejercicio de su poder de policía. La actuación de la Legislatura que, según mi criterio, así trasciende el poder de policía, es inconstitu-cional y nula. Nadie debe estar sujeto a ser perseguido y penado por la ley en razón de un acto tan inocente.
Es cierto que el apelante en su señalamiento de errores en este tribunal no suscitó la cuestión que ahora se presenta. *249No obstante, me pareció aparente en el momento de discutirse el caso que la Legislatura no tenía derecho a definir el delito en que se fundó la acusación. Toda vez que el apelante, si no estoy errado, no había, sido culpable de delito alguno dentro de las facultades de la Legislatura, la cuestión de eonstitucionalidad podría suscitarse en cualquier momento y por la corte misma. Quizá otras personas también podrían ser perseguidas bajo la autoridad del presente caso.
No he practicado un estudio considerable de la jurispru-dencia, pero ella aparece parcialmente indicada por 12 C. J. 929; 12 C. J. 934, nota 43; 12 C. J. 774, sección 203; 12 O. J. 786, notas 73, 74 y 75; y 12 C. J. 922. Asimismo, por nuestra decisión en el caso de El Pueblo v. Carril, emitida el 27 de junio de 1930.